
	

113 HR 1785 RH: Mountains to Sound Greenway National Heritage Area Act
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 523
		113th CONGRESS
		2d Session
		H. R. 1785
		[Report No. 113–692]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Reichert (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Additional sponsors: Mr. McDermott and Ms. DelBene
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 26, 2013
		
		
			
		
		A BILL
		To establish the Mountains to Sound Greenway National Heritage Area in the State of Washington, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Mountains to Sound Greenway National Heritage Area Act.
		2.DefinitionsIn this Act:
			(1)Heritage areaThe term Heritage Area means the Mountains to Sound Greenway National Heritage Area established in this Act.
			(2)Local coordinating entityThe term local coordinating entity means the entity selected by the Secretary under section 3(d).
			(3)MapThe term map means the map titled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,484 and dated January 31, 2011.
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			(5)StateThe term State means the State of Washington.
			3.Designation of the mountains to sound greenway national heritage area
			(a)EstablishmentThere is hereby established the Mountains to Sound Greenway National Heritage Area in the State, to
			 consist of land in King and Kittitas counties in the State, as generally
			 depicted on the map, unless the county commission of King or Kittitas
			 county elects at any time to be excluded from the Heritage Area, in which
			 case that county shall not be part of the Heritage Area.
			(b)MapThe map shall be on file and available to the public in the appropriate offices of the National
			 Park Service, United States Forest Service, and the local coordinating
			 entity.
			(c)Local coordinating entityThe Secretary shall select a local coordinating entity for the Heritage Area.
			4.Management plan
			(a)In generalNot later than 3 years after the date of the enactment of this Act and subject to subsection
			 (b)(4), the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe management plan shall—
				(1)incorporate an integrated and cooperative approach for the protection, enhancement, management, and
			 interpretation of the natural, cultural, historic, scenic, and
			 recreational resources of the Heritage Area;
				(2)take into consideration State government plans;
				(3)include—
					(A)an inventory of the resources of the Heritage Area;
					(B)an inventory of any other property in the Heritage Area that is related to the themes of the
			 Heritage Area, and should be preserved, restored, managed or maintained
			 because of the significance of the property;
					(C)comprehensive policies, strategies and recommendations for conservation, funding, management, and
			 development of the Heritage Area;
					(D)a description of actions that governments, private organizations, and individuals have agreed to
			 take to protect the natural, historical and cultural resources of the
			 Heritage Area;
					(E)a program of implementation for the management plan by the local coordinating entity that includes
			 a description of—
						(i)actions to facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
						(ii)specific commitments for implementation that have been made by the local coordinating entity or any
			 government, organization or individual for the first five years of
			 operation;
						(F)analysis and recommendations for means by which Federal, State, and local programs, including the
			 role of the National Park Service in the Heritage Area, may best be
			 coordinated to carry out this Act;
					(G)an interpretative plan for the Heritage Area; and
					(4)be submitted to the county commissions of King and Kittitas counties in the State for approval by
			 the commissions before the management plan is submitted to the Secretary,
			 unless the county has elected not to be part of the Heritage Area.
				(c)Approval or disapproval of management plan
				(1)ReviewNot later than 180 days after receiving the management plan for the Heritage Area, the Secretary
			 shall review and, in consultation with the Secretary of Agriculture and
			 State, approve or disapprove the management plan on the basis of the
			 criteria established under paragraph (2).
				(2)Criteria for approvalIn determining whether to approve a management plan for a Heritage Area, the Secretary shall
			 consider whether—
					(A)the local coordinating entity represents the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, recreational organizations, and
			 private property owners;
					(B)the local coordinating entity has afforded adequate opportunity, including public hearings, for the
			 public and Federal, State, tribal, and local governmental involvement in
			 the preparation of the management plan; and
					(C)the resource protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and
			 cultural resources of the Heritage Area.
					(d)Disapproval
				(1)In generalIf the Secretary disapproves the management plan, the Secretary shall—
					(A)advise the local coordinating entity in writing of the reasons for the disapproval; and
					(B)make recommendations to the local coordinating entity for revisions to the management plan.
					(2)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or
			 disapprove the revised management plan.
				(e)Amendments
				(1)In generalAn amendment to the management plan that substantially changes the management plan shall be
			 reviewed by the Secretary and approved or disapproved in the same manner
			 as the original management plan.
				(2)County review and approvalNo amendment may be submitted to the Secretary under paragraph (1) until and unless the amendment
			 is first reviewed and approved by the county commissions for King and
			 Kittitas counties in the State (unless that county has elected not to be
			 part of the Heritage Area).
				(3)ImplementationThe local coordinating entity shall not implement an amendment to the management plan until the
			 Secretary approves the amendment.
				(f)AuthoritiesThe Secretary may provide technical assistance to the State, political subdivisions of the State,
			 nonprofit organizations, and other interested parties.
			5.Evaluation; reporting
			(a)In generalNot later than 10 years after the enactment of this Act, the Secretary, in consultation with the
			 Secretary of Agriculture, shall—
				(1)conduct an evaluation of the accomplishments of the Heritage Area; and
				(2)prepare and submit a report pursuant to subsection (c).
				(b)EvaluationAn evaluation conducted under this subsection shall—
				(1)assess the progress of the local coordinating entity with respect to—
					(A)accomplishing the purposes of the authorizing legislation for the Heritage Area; and
					(B)achieving the goals and objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal, State, tribal, local, and private investments in the Heritage Area to
			 determine the impact of the investments; and
				(3)review the management structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)ReportBased on the evaluation conducted under subsection (b), the Secretary shall submit a report to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate. The report shall
			 include recommendations for the future role of the National Park Service
			 with respect to the Heritage Area.
			6.Local coordinating entity
			(a)DutiesTo further the purposes of the Heritage Area, the local coordinating entity shall—
				(1)prepare and submit a management plan for the Heritage Area to the Secretary in accordance with
			 section 4;
				(2)submit a report to the Secretary every five years after the Secretary has approved the management
			 plan, specifying—
					(A)the expenses and income of the local coordinating entity; and
					(B)significant grants or contracts made by the local coordinating entity to any other entities during
			 the five-year period.
					(b)AuthoritiesTo further the purposes of the Heritage Area, the local coordinating entity may—
				(1)make grants to the State, or a political subdivision of the State, nonprofit organizations, and
			 other parties within the National Heritage Area;
				(2)enter into cooperative agreements with or provide technical assistance to political jurisdictions,
			 nonprofit organizations, Federal agencies, and other interested parties;
				(3)hire and compensate staff, which shall include individuals with expertise in natural, cultural,
			 and historical resources protection, heritage programming, and economic
			 and community development;
				(4)obtain funds or services that are provided under any Federal law or program not specifically
			 applicable to national heritage areas;
				(5)contract for goods or services;
				(6)support activities that further the Heritage Area and are consistent with the approved management
			 plan;
				(7)assist units of local government, regional planning organizations, and nonprofit organizations in
			 carrying out the approved management plan by—
					(A)carrying out programs and projects that recognize, protect, and enhance important resource values
			 in the Heritage Area;
					(B)establishing and maintaining interpretative exhibits and programs in the Heritage Area;
					(C)developing recreational and educational opportunities in the Heritage Area;
					(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with
			 the Heritage Area themes;
					(F)ensuring that clear, consistent, and appropriate signs identifying points of public access and
			 sites of interest are posted throughout the Heritage Area; and
					(G)promoting a wide range of partnerships among governments, organizations, and individuals to further
			 the Heritage Area;
					(8)consider the interests of diverse units of government, businesses, organizations, and individuals
			 in the Heritage Area in the preparation and implementation of the
			 management plan;
				(9)conduct meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(10)for any year that Federal funds have been received by the local coordinating entity—
					(A)submit to the Secretary an annual report that describes the activities, expenses, and income of the
			 local coordinating entity (including grants to any other entities during
			 the year that the report is made);
					(B)make available to the Secretary for audit all records relating to the expenditure of the funds and
			 any matching funds; and
					(C)require, with respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available
			 to the Secretary for audit all records concerning the expenditure of the
			 funds; and
					(11)encourage by appropriate means economic vitality that is consistent with the Heritage Area.
				(c)Prohibition on acquisition of real propertyThe local coordinating entity may not acquire real property or interests in real property with
			 Federal funds or through condemnation.
			7.Relationship to other Federal agencies
			(a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial
			 assistance under any other law.
			(b)Consultation and coordinationAny Federal agency planning to conduct activities that may have an impact on the Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and
			 the local coordinating entity to the maximum extent practicable.
			(c)Other Federal agenciesNothing in this Act—
				(1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				8.Private property and regulatory protectionsNothing in this Act—
			(1)abridges the rights of any property owner (whether public or private), including the right to
			 refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any property owner to permit public access (including access by Federal, State, tribal, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal,
			 State, tribal, or local law;
			(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority
			 (such as the authority to make safety improvements or increase the
			 capacity of existing roads or to construct new roads or associated
			 developments) of any Federal, State, tribal, local unit of government or
			 local agency, or conveys any land use or other regulatory authority to any
			 local coordinating entity, including but not necessarily limited to
			 development and management of energy, water or water-related
			 infrastructure;
			(4)alters, modifies, diminishes, or extinguishes the treaty rights of any Indian tribe within the
			 Heritage Area;
			(5)authorizes or implies the reservation or appropriation of water or water rights;
			(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area;
			(7)creates any liability, or affects any liability under any other law, of any private property owner;
			(8)affects current or future grazing permits, leases or allotments on Federal lands; or
			(9)affects the construction, operation, maintenance, improvement or expansion of current or future
			 water projects, including water storage, hydroelectric facilities, or
			 delivery systems.
			9.ClarificationNothing in this Act authorizes the Secretary—
			(1)to allocate or distribute Federal funds to the local coordinating entity; or
			(2)to expend Federal funds for any purpose under this Act except for those purposes specifically
			 enumerated to the Secretary under section 3, subsections (c), (d), (e) and
			 (f) of section 4, and section 5.
			10.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
	
		December 22, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
